Citation Nr: 9909616	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  96-20 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for fatigue as a 
manifestation of an undiagnosed illness.

2.  Entitlement to service connection for "nerves" as a 
manifestation of an undiagnosed illness.

3.  Entitlement to service connection for memory loss as a 
manifestation of an undiagnosed illness.

4.  Entitlement to service connection for sleep disturbances, 
to include sleeplessness and "dreams," as manifestations of 
an undiagnosed illness. 

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1990 
to August 1991, and served in the Southwest Asia theater of 
operations from November 4, 1990 to July 22, 1991.  The 
veteran also had several months of active duty for training 
between 1971 and 1972.  

By an April 1995 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
denied service connection for a nervous condition with 
sleeplessness, dreams, and memory loss as due to an 
undiagnosed illness, and also denied service connection for 
fatigue as due to an undiagnosed illness.  The veteran filed 
a notice of disagreement in June 1995 and a statement of the 
case was issued in March 1996.  In April 1996, the veteran 
requested a local hearing and perfected his appeal.  The 
local hearing was scheduled to take place in July 1996, but 
the veteran failed to appear after receiving notice in a 
letter to his last known address.  In April 1997, the 
veteran's claims file was transferred to the RO in Winston-
Salem, North Carolina.

By a November 1997 rating decision, the RO continued to deny 
service connection for a nervous condition with 
sleeplessness, dreams, and memory loss as due to an 
undiagnosed illness and for fatigue as a manifestation of an 
undiagnosed illness.  Supplemental statements of the case 
were issued in January 1998 and February 1998.

During an April 1997 examination for VA purposes, the veteran 
indicated that he had left wrist pain and intermittent 
swelling of his hands and feet, all as manifestations of an 
undiagnosed illness.  The RO has not yet considered these 
symptoms under the laws and regulations concerning service 
connection for undiagnosed illnesses based on service during 
the Gulf War.  Since these matters have not been developed or 
certified for appeal, and inasmuch as they are not 
inextricably intertwined with the issues now before the Board 
of Veterans' Appeals (Board) on appeal, they are referred to 
the RO for initial consideration.

REMAND

The veteran essentially claims that he is entitled to service 
connection for fatigue, "nerves," memory loss, and sleep 
disturbances including sleeplessness and "dreams," all as 
manifestations of an undiagnosed illness. 

As an initial matter, the Board notes that in August 1996, 
the RO issued a letter to the veteran advising, in part, that 
he could submit medical and nonmedical evidence indicating 
that he had an undiagnosed illness which began either during 
active service in the Southwest Asia theater of operations or 
within two years thereafter.  In April 1997, the VA published 
a new rule, effective retroactively to November 2, 1994, to 
expand the period within which disabilities resulting from 
undiagnosed illnesses suffered by Gulf War veterans must 
become manifest to a compensable degree in order for 
entitlement for compensation to be established.  The 
presumptive period was expanded to December 31, 2001.  62 
Fed. Reg. 23,139 (April 29, 1997).  

In April 1997, the RO wrote to the veteran, notified him of 
this change in the regulations, and advised him to contact 
the nearest VA regional office for information on how to file 
a new claim.  However, the letter did not detail the types of 
medical evidence (hospital reports, doctor's statements, 
etc.) and nonmedical evidence (reports of time lost from 
work, lay statements concerning changes in physical 
appearance and/or mental attitude, etc.) that he could submit 
in support of his existing claims.  To ensure due process, 
the RO should issue a new development letter to the veteran, 
again detailing the change in the presumptive period and 
advising him about the types of evidence he may submit in 
support of his claims for service connection. 

Regarding the veteran's claim concerning fatigue, the Board 
notes in the report of a January 1995 VA examination, the 
impression was, in part, that the veteran had "complaint of 
fatigue."  Following a February 1995 Gulf War registry 
examination, the veteran was diagnosed as having, in part, 
fatigue.  The veteran should be examined to confirm whether 
he has fatigue, and, if so, for a determination as to whether 
it is attributable to the diagnosed disability of chronic 
fatigue syndrome or to an undiagnosed illness.  The criteria 
for diagnosing chronic fatigue syndrome appear in 38 C.F.R. § 
4.88a, as revised effective July 15, 1995.  [A new Diagnostic 
Code 6354 was also established so that once service-
connected, disability ratings might be uniformly 
effectuated].  

Specifically, the pertinent VA regulation concerning the 
diagnosis of chronic fatigue syndrome reads as follows:

(a) For VA purposes, the diagnosis of 
chronic fatigue syndrome requires: 

(1)  new onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least six months; and

(2)  the exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may 
produce similar symptoms; and

(3)  six or more of the following: 

(i)	acute onset of the condition, 
(ii)	low grade fever, 
(iii)	nonexudative pharyngitis, 
(iv)	palpable or tender cervical or 
axillary 	lymph nodes, 
(v)	generalized muscle aches or 
weakness, 
(vi)	fatigue lasting 24 hours or 
longer after 	exercise, 
(vii)	headaches (of a type, 
severity, or pattern that is 
different from headaches in the 
pre-morbid state), 
(viii)	migratory joint pains, 
(ix)	neuropsychologic symptoms, 
(x)	sleep disturbance. 

38 C.F.R. § 4.88a (1998).

A new neuropsychiatric VA examination is also necessary in 
relation to the veteran's claims concerning service 
connection for "nerves," memory loss, and sleep 
disturbances to include "dreams" and sleeplessness, as 
manifestations of an undiagnosed illness.  Following a 
January 1995 VA psychiatric examination, the veteran was 
diagnosed as having depressive disorder, not other wise 
specified.  The report of a separate neurologic examination 
for VA purposes in January 1995 diagnosed the veteran as 
having, in part, "perhaps depression," although the 
neurologic examination was noted to be negative.  Following 
the February 1995 Gulf War registry examination, the veteran 
was diagnosed as having, in part, adjustment disorder.  
Finally, following a mental disorders examination for VA 
purposes in April 1997, the veteran was found to have no 
psychiatric disorder.  In fact, the VA examiner noted that 
the veteran's complaints specifically did not warrant a 
diagnosis of depressive disorder.  The Board notes that none 
of these examination reports specifically discussed whether 
the veteran exhibited objective indications of a chronic 
condition manifested by sleeplessness or memory loss.

Clearly, a new neuropsychiatric examination is necessary (1) 
to clarify whether or not the veteran has a diagnosable 
psychiatric and/or neurologic disability and (2) to determine 
whether he has objective indications of a chronic undiagnosed 
disability.  These objective indications include both 
"signs" in the medical sense of objective evidence 
perceptible to the examining physician at the time of the 
examination, and also non-medical indicators that are capable 
of independent verification, such as proof of time lost from 
work.  The new examination should also include neurological 
testing to determine if the veteran has memory loss. 

Under the provisions of VBA Circular 20-92-29 (Revised July 
2, 1997), the RO is required in claims alleging disability 
from exposure to environmental agents while in the Persian 
Gulf to "undertake all required development action, 
including requesting a VA general medical examination."  
Other specialist examinations are to be ordered as 
appropriate.  VBA All-Stations Letter 98-17 (2/26/98) 
contains the mandatory guidelines for disability examinations 
of Gulf War veterans, as outlined in a memorandum dated 
February 6, 1998.  Generally, the guidelines require a VA 
examiner to detail all conditions and symptoms that can be 
elicited from the veteran (including what precipitates and 
what relieves them).  The examiner should identify all 
diagnosed conditions arising from the symptoms, and also 
determine if there are symptoms, abnormal physical findings, 
or abnormal laboratory test results that are not part of a 
known clinical diagnosis.  

The most recent treatment records concerning the veteran were 
associated with the claims file in October 1997.  To ensure 
that the veteran's claims will receive a fully informed 
evaluation, clinical data relating to the veteran obtained 
since October 1997 should also be acquired and reviewed.

Under the circumstances described above, the case is REMANDED 
for the following actions:

1.  The RO should issue the veteran a new 
development letter, in accordance with 
VBA Circular 20-92-29 (Revised July 2, 
1997).  Specifically, the veteran should 
again be asked to submit postservice 
medical and nonmedical indications of the 
presence of fatigue, memory loss, 
"nerves," sleeplessness, and/or 
"dreams" that can be independently 
observed or verified.  Such nonmedical 
evidence includes but is not limited to 
events as time lost from work, evidence 
that a veteran has sought medical 
treatment for his symptoms, and evidence 
affirming changes in the veteran's 
appearance, physical abilities and mental 
or emotional attitude.  
A copy of this letter, which should be 
forwarded to the veteran's last known 
address, should be associated with the 
claims file. 

2.  The RO should also specifically 
request the names and addresses of all 
medical care providers, if any, who have 
treated the veteran since October 1997 
for complaints of fatigue, "nerves," 
memory loss, sleeplessness, and 
"dreams."  After securing the necessary 
releases, the RO should obtain these 
records and permanently associate them 
with the claims file.  These should 
include any such records, aside from 
those already associated with the claims 
file, from "Greenville Family Drs." (7 
Doctors Park, Greenville, North Carolina 
27834). 

3.  Any pertinent VA medical records 
documenting treatment of the veteran 
since October 1997 which have not already 
been associated with the claims file, 
should be obtained and made of record.  
These should include any such records 
from the Durham VAMC. 

4.  Following completion of the above 
development, the veteran should be 
afforded a VA general medical examination 
and a special neuropsychiatric 
examination conforming to the criteria 
for conducting Persian Gulf War 
examinations contained in the February 6, 
1998 memorandum described above.  The 
claims folder, a copy of this REMAND and 
a copy of the February 6, 1998 memorandum 
containing the Guidelines for Persian 
Gulf War disability examinations must be 
made available to and be reviewed by the 
examiners prior to the examinations.  

General medical examiner: 

(a)  The examiner should note and 
detail all reported symptoms of 
fatigue.  The examiner should 
provide details about the onset, 
frequency, duration, and severity of 
all complaints relating to fatigue 
and indicate what precipitates and 
what relieves them.  

(b)  The examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from fatigue. 

(c). The examiner should 
specifically determine if the 
veteran has chronic fatigue syndrome 
(see criteria listed above) or 
whether his complaints of fatigue 
are attributable to another known 
diagnostic entity or to an 
undiagnosed illness.  Symptom-based 
"diagnoses" such as (but not 
limited to) myalgia, arthralgia, 
headache, and diarrhea, are not 
considered as diagnosed conditions 
for compensation purposes.  If the 
presence of a diagnostic entity 
responsible for the fatigue is not 
confirmed, the examiner should note 
whether there are any objective 
indications of an undiagnosed 
illness, as manifested by fatigue.  

(d).  Specialist examinations should 
be conducted if indicated.  All 
opinions expressed should be 
supported by reference to pertinent 
evidence.

Neuropsychiatric examiner: 

(a)  The examiner should determine 
if the veteran has memory loss and 
the etiology thereof.  If 
psychological testing or an 
additional specialist examination in 
neurology is necessary to answer 
this question, it should be ordered.  
The neuropsychiatric examiner should 
detail all reported symptoms of 
memory loss, "nerves," 
sleeplessness and "dreams."  The 
examiner should provide details 
about the onset, frequency, 
duration, and severity of all 
complaints relating to symptoms of 
memory loss, "nerves," 
sleeplessness, and "dreams," and 
indicate what precipitates and what 
relieves them.   
 
(b)  The neuropsychiatric examiner 
should determine if there are any 
objective medical indications that 
the veteran is suffering from a 
diagnosable psychiatric disability.    

(c). The examiner should 
specifically determine if the 
veteran has a depressive disorder or 
adjustment disorder, or whether his 
complaints of memory loss, 
"nerves," sleeplessness, and 
"dreams" are attributable to 
another known diagnostic entity.  
Symptom-based "diagnoses" such as 
(but not limited to) myalgia, 
arthralgia, headache, and diarrhea, 
are not considered as diagnosed 
conditions for compensation 
purposes.  If the presence of a 
diagnostic entity responsible for 
the memory loss, "nerves," 
sleeplessness and "dreams" is not 
confirmed, the examiner should note 
whether there are any objective 
indications of an undiagnosed 
illness, as manifested by these 
symptoms.  

(d).  If the physician disagrees 
with any opinions which contradict 
his or hers, including those of the 
VA examiners who examined the 
veteran in January 1995, February 
1995 and/or April 1997, the reasons 
for the disagreement should be set 
forth in detail.

5.  Upon receipt of the examination 
reports, the RO should review them to 
ensure that they are adequate for rating 
purposes.  If an examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

6.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claims pertaining to service 
connection for fatigue, memory loss, 
"nerves," and sleep disturbances to 
include sleeplessness and "dreams," all 
as manifestations of an undiagnosed 
illness.  If any action taken remains 
adverse to the veteran, he and his 
representative (if any) should be 
furnished a supplemental statement of the 
case (SSOC) concerning all evidence added 
to the record since the last supplemental 
statement of the case.  The SSOC should 
consider the revised regulations under 
38 C.F.R. § 3.317.  The veteran and his 
representative (if any) should be given 
an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to obtain additional 
records and medical information.  No inference should be 
drawn regarding the final disposition of the veteran's claims 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 11 -


